Citation Nr: 0402960	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  03-09 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the left 3rd metatarsal.

2.  Entitlement to service connection for hypovolemia.

3.  Entitlement to service connection for hypertension, to 
include as due to hypovolemia.

4.  Entitlement to service connection for headaches, to 
include as due to hypovolemia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The appellant served on active duty for training (ADT) in the 
Georgia Army National Guard from June 1986 to September 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the appellant's claims for 
service connection for residuals of a fracture of the left 
3rd metatarsal, hypovolemia, and hypertension and headaches, 
both claimed as secondary to hypovolemia.  The appellant 
filed a timely appeal to these adverse determinations.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The medical evidence indicates that the appellant does 
not currently have any residuals of a fracture of the left 
3rd metatarsal.

3.  There is no competent medical evidence which indicates 
that the appellant currently has hypovolemia or any residuals 
thereof.

4.  The appellant's hypertension is not of service origin.

5.  There is no competent medical evidence which indicates 
that the appellant's headaches are related to his military 
service, to include a syncope episode in July 1986.


CONCLUSIONS OF LAW

1.  Residuals of a fracture of the left 3rd metatarsal were 
neither incurred in nor aggravated by the appellant's active 
duty for training.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003). 

2.  Hypovolemia was neither incurred in nor aggravated by the 
appellant's active duty for training.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2003). 

3.  The appellant's hypertension was neither incurred in or 
aggravated by the appellant's active duty for training, may 
not be presumed to have been incurred during such service, 
and was not proximately due to, the result of or aggravated 
by a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310 (2003).

4.  A disorder manifested by headaches was neither incurred 
in or aggravated by the appellant's active duty for training 
and was not proximately due to, the result of or aggravated 
by a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, Congress passed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)].  The VCAA 
eliminated the former statutory requirement that claims be 
well-grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  The Board notes 
that the VCAA became law in November 2000 and that the 
appellant filed his claim for VA benefits in this case after 
that date, in May 2002.  Thus, the provisions of the VCAA are 
applicable in this case.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003). 

In the present case, the appellant was provided adequate 
notice as to the evidence needed to substantiate his service 
connection claims, as well as notice of the specific legal 
criteria necessary to substantiate these claims.  The Board 
concludes that discussions as contained in the initial rating 
decision dated in November 2002, in the statement of the case 
(SOC) issued in March 2003, and in correspondence to the 
appellant have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his claims.  

Furthermore, the Board observes that in a lengthy letter to 
the appellant dated in June 2002, the RO provided the 
appellant with detailed information about the new rights 
provided under the VCAA, including the furnishing of forms 
and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the appellant's claims, and 
specifically identified what evidence was needed from the 
appellant versus what evidence VA would attempt to procure.  
The Board finds, therefore, that such documents are in 
compliance with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
appellant and his representative further plainly show through 
their statements and submissions of evidence that the 
appellant understands the nature of the evidence needed to 
substantiate his claims.  As the RO has completely developed 
the record, the requirement that the RO explain the 
respective responsibility of VA and the appellant to provide 
evidence has been met.  The Board concludes that VA does not 
have any further outstanding duty to inform the appellant 
that any additional information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the appellant's service medical records, 
post-service private treatment records and statements, VA 
examination reports, including VA medical opinions issued in 
response to requests from the RO regarding the likelihood of 
etiological links between the appellant's claimed 
disabilities and service, and several personal statements 
made by the appellant in support of his claims.  The RO has 
obtained all pertinent records regarding the issues on appeal 
and has effectively notified the appellant of the evidence 
required to substantiate his claims.  The Board is not aware 
of any additional relevant evidence which is available in 
connection with this appeal, and concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the appellant's claims.  In light 
of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the appellant in attempting to substantiate his claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with active service in the Armed Forces.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2002).  

Active military, naval, and air service includes active duty 
(AD), any period of ADT during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training (IADT) during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty, or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring 
during such training.  ADT includes full-time duty in the 
Armed Forces performed by Reserves for training purposes, and 
includes full-time duty performed by members of the National 
Guard of any State.  IADT generally means duty (other than 
full-time duty) prescribed for Reserves, and duty (other than 
full-time duty) performed by a member of the National Guard 
of any State.  38 U.S.C.A. § 101(21), 101(22), 101(23), 
101(24) (West 2002); 38 C.F.R. § 3.6(a), (c), (d) (2003).

In addition, certain chronic diseases, including 
hypertension, may be presumed to have been incurred in 
service if they become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  In this regard, the Board notes that 
only "veterans" are entitled to VA compensation under 38 
C.F.R. §§ 1110 and 1131 (West 2002).  To establish status as 
"veteran" based on active duty for training (ADT), a claimant 
must establish that he was disabled resulting from an injury 
incurred in or disease contracted during the line of duty 
during that period.  38 U.S.C.A. §§ 101(2), (24) (West 2002); 
38 C.F.R. §§ 3.1(d), 3.6(a) (2003); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995).  If the claimant does not qualify as a 
"veteran" with respect to a particular claim, the claimant is 
not entitled to the presumptions of soundness or aggravation 
as to that claim.  Paulson v. Brown, 7 Vet. App. 466, 470- 71 
(1995).  Nor is the claimant entitled to the benefit of the 
legal presumptions pertaining to service connection for 
certain disabilities.  Biggins v. Derwinski, 1 Vet. App. 474, 
478 (1991).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2003).  Additional disability resulting from the 
aggravation of a nonservice-connected condition is also 
compensable under 3.310(a).  Allen v. Brown, 7 Vet. App. 429, 
448 (1995) (en banc).

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, 126 F.3d at 1464.; Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  This burden may not be met merely 
by presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, 126 F.3d at 
1464; Grottveit, 5 Vet. App. at 93, Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a appellant had a chronic condition in 
service or during an applicable presumption period and still 
has such a condition.  Such evidence must be medical unless 
it relates to a condition as to which, under the case law of 
the Court, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be established 
on the basis of § 3.303(b) if the condition observed during 
service or any applicable presumption period still exists, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the claims file reveals that the appellant's DD 
214, Certificate of Release or Discharge from Active Duty, 
provides verification that the appellant was on active duty 
for training in the Georgia Army National Guard from June 30, 
1986 to September 6, 1986.  

I.  Residuals of Fracture of Left 3rd Metatarsal

Evidence relevant to the appellant's claim for service 
connection for residuals of a fracture of the left 3rd 
metatarsal includes his service medical records, which 
indicate that on July 8, 1985, he was seen at a troop medical 
clinic for a stress fracture of the left 3rd metatarsal.  He 
was placed on a temporary profile until August 21, 1985, and 
several records during the month of August indicate follow-up 
visits for this injury.  The medical records for the 
appellant's period of ADT from June 1986 to September 1986 do 
not indicate any evidence of complaints or diagnoses of, or 
treatment for, this stress fracture.

The only relevant post-service medical evidence consists of 
the report of a VA orthopedic examination conducted in August 
2002.  At that time, the appellant stated that he sustained a 
stress fracture while he was in the military, reportedly 
sustained when he jumped into a trench and landed on a log 
during night training.  He stated that at the time of injury, 
he was not casted, but that he was provided an orthopedic 
shoe which he used for 4 weeks, followed by a return to light 
duty. 

On physical examination, the appellant's left foot was within 
normal limits, with no functional loss, calluses or 
ulcerations, and good alignment of the toes.  Circulation was 
good.  Both passive and active range of motion of the ankle 
and toes was normal.  The examiner noted that there was no 
joint involved in the left 3rd metatarsal.  There was no 
evidence of any painful motion, edema, instability, weakness 
or tenderness.  The appellant's gait was normal, with no 
limitations on standing or walking.  There were no 
callosities or breakdown or unusual shoe wear patterns.  The 
appellant's skin and vascular system were normal, as was his 
posture on standing, squatting, supination, pronation, rising 
on toes and heels.  X-rays were within normal limits.  The 
examiner rendered a diagnosis of a history of a left 3rd 
metatarsal fracture.  The examiner then concluded as follows:  
"The examiner is requested to determine whether the 
appellant has any disability relative to the stress fracture 
of the left third metatarsal.  It is the opinion of the 
examiner that there is no disability." 

The Board observes that the nature of the appellant's 
military service in July 1985, at the time of his fracture of 
the left 3rd metatarsal, is unclear.  It appears that the 
appellant may have been on training with the Georgia Army 
National Guard at the time of this injury, although this is 
not certain.  However, in this case, the nature of the 
appellant's service at the time of this injury is of limited 
importance, since there is no competent medical evidence that 
indicates that the appellant currently suffers from any 
residuals of a fracture of the left 3rd metatarsal.  On the 
contrary, the only relevant medical evidence of record 
specifically indicates that there is not a current 
disability.  As a valid service connection claim requires, at 
a minimum, medical evidence of a current disability, the 
appellant's claim for service connection for residuals of a 
fracture of the left 3rd metatarsal must be denied.  The 
Court has held that "[i]n order for the veteran to be 
awarded a rating for service-connected [disability], there 
must be evidence both of a service-connected disease or 
injury and a present disability which is attributable to such 
disease or injury."  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim.").

II.  Hypovolemia, Hypertension and Headaches

The appellant asserts that on July 8, 1986, he was diagnosed 
and treated for hypovolemia, for which he should be service 
connected.  He also notes that his blood pressure was 
elevated at the time of this incident, and that a doctor has 
told him that his hypertension is a result of his 
hypovolemia.  Finally, he states that he suffers from 
headaches, which he also believes is due to his hypovolemia.

A review of the appellant's service medical records reveals 
that on July 8, 1986, the appellant was taken by ambulance to 
an emergency room for medical treatment.  While in the 
ambulance, his blood pressure was recorded at 160/98 lying 
down, 148/98 seated, and 140/98 standing.  At the emergency 
room, he presented with complaints of having experienced 
headaches, nausea, vomiting and feeling hot shortly before 
lunchtime that day.  He reported that he had been mowing 
grass outdoors all morning with little fluid intake.  At the 
time of treatment, he reported feeling improved, with a 
residual headache.  His blood pressure was measured at 124/70 
lying down, 130/80 seated.  Following an examination, the 
examiner rendered a diagnosis of mild hypovolemia secondary 
to outdoor activity with little p.o. [by mouth] fluid intake 
in hot conditions.  The plan was to rehydrate the appellant 
with oral fluids.  The remainder of the appellant's service 
medical records are negative for any subsequent similar 
complaints or diagnoses.

Also relevant are outpatient treatment notes from Murphysboro 
Health Center, a private facility, dated from September 1998 
to May 2000.  These records indicate that in September 1998, 
the appellant was seen for complaints of itchy eyes, as well 
as elevated blood pressure readings on a home electronic 
machine.  He stated that these elevated readings first began 
2 weeks earlier.  He also complained of headaches 3 times per 
week and a squeezing sensation in his chest.  On examination, 
the appellant's blood pressure was recorded at 122/88.  The 
examiner rendered diagnoses of right otitis media, sinusitis 
and allergic rhinitis.

In May 2002, VA received a statement from Michael Treece, 
M.D., stating the following, repeated here in full:  "[The 
veteran] has HTN [hypertension] probably exacerbated by heat 
stroke in Army."  No additional explanation was provided.

Also relevant are treatment records from Dr. Treece dated 
from May 2002 to August 2002.  Of note is the report of a CT 
[computed tomography] scan of he appellant's head conducted 
in May 2002 at St. Joseph Memorial Hospital.  This report 
indicated that the appellant's CT scan was normal without 
evidence of any enhancing or non-enhancing lesions.

In August 2002, the appellant underwent a VA hypertension 
examination.  At that time, the examiner noted that he had 
reviewed the appellant's claims file in conjunction with his 
examination.  The appellant reported that while he was in 
basic training, he was outside in 105 degree temperatures and 
felt nauseated and sick to his stomach for a couple of hours.  
He stated that he passed out and was taken by ambulance to 
sick bay for treatment.  He reported that when he passed out 
he was hypertensive, and that he believed that his 
hypertension was a result of his syncope.  The examiner also 
noted that a note from Dr. Treece indicated that the 
appellant's hypertension was associated with his heat stroke.

The examiner observed that the appellant had first been 
actually diagnosed with hypertension 2 or 3 years prior to 
the examination, and that he had begun taking medications for 
this disorder 3 months prior to the examination.  The 
appellant also complained of headaches which began about 18 
months prior to the examination, which the appellant 
attributed to his hypertension.  He reported that his 
headaches became much worse about 6 months ago, but had 
completely gone away since he started taking medicine for 
high blood pressure.  The appellant also indicated that he 
had had a CT scan of his head 2 months earlier at St. 
Joseph's Hospital, the results of which were normal.

On physical examination, the appellant's blood pressure was 
measured at 132/88.  The examiner rendered a diagnosis of 
hypertension, currently controlled.  The examiner then opined 
as follows:

The examiner has been asked to give an 
opinion as to whether the currently noted 
hypertension and the heat exhaustion are 
related.  It is the examiner's opinion 
that it is not likely that the current 
hypertension has anything to do with his 
episode of syncope while he was in the 
military.

The examiner then set forth a thorough explanation of the 
four medically accepted syndromes which are due to heat 
exposure, including heat syncope, heat cramps, heat 
exhaustion and heat stroke.  The examiner discussed the 
cause, symptoms, and treatment for each of these four 
syndromes, including the fact that heat stroke was a "life 
threatening medical emergency" which could cause 
rhabdomyolyis or cerebral, cardiovascular, hepatic or renal 
damage.  He then concluded that, in the appellant's case, 
"Quite obviously, the veteran did not suffer any heat stroke 
since he, according to his records, was treated for a couple 
of hours in the Emergency Room and released."

The examiner then discussed the blood pressure readings 
recorded in the ambulance and in the emergency room, the 
treatment given, and the lack of any evidence of follow-up 
visits.  He then concluded that "Obviously, he had slight 
elevation of his blood pressure at the scene but the blood 
pressure readings were normal in the Emergency Room and if he 
was severely dehydrated, he really should have had 
hypotension, so he probably had somewhere between a heat 
syncope or perhaps heat exhaustion on a mild level."  The 
examiner also noted that at the time of a periodic physical 
examination in May 1989, the appellant denied any frequent or 
severe headaches, and denied any hypotension or hypertension.

The appellant also underwent a VA cranial nerves examination 
in August 2002 by this same examiner, who noted that the 
appellant's history had been discussed in detail in her 
hypertension report.  The examiner's examination found that 
the appellant's cranial nerves II through XII were grossly 
intact, with no evidence of paralysis, neuritis or 
neuralgias.  There was no motor or sensory impairment.  The 
examiner rendered diagnoses of normal cranial nerves and a 
history of headaches.  She then opined that "It is less 
likely than not that the headaches and cranial nerves are 
associated with his heat syncope while in the military."

Following a review of this evidence, the Board concludes that 
there is no evidence to indicate that the appellant currently 
suffers from hypovolemia, or any residuals thereof.  While it 
is clear that the appellant suffered from hypovolemia in July 
1986, there is no evidence that this diagnosis has been 
repeated, that it is a chronic condition, or that the single 
instance of hypovolemia in 1986 has resulted in any current 
residuals.  According to the VA examiner in August 2002, the 
appellant most likely experienced either heat syncope or mild 
heat exhaustion, both of which result from prolonged activity 
in a heated environment and are treated by rest in a cool 
environment and the intake of fluids orally.  It thus appears 
that the appellant's hypovolemia resulted from a specific, 
situational occurrence (i.e., mowing the lawn in 105 degree 
temperatures with inadequate hydration) and resolved 
following rest and rehydration.  Indeed, by the time the 
appellant reached the emergency room, it was reported that 
all of his symptoms, save for residual headaches, had 
resolved.  In any case, there is no evidence to indicate any 
follow-up treatment or a recurrence of this disorder.

In addition, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
hypertension, to include as due to hypovolemia.  As an 
initial matter, the Board observes that the evidence first 
shows a diagnosis of hypertension in May 2002.  There is no 
evidence of a diagnosis of hypertension in service or until 
many years thereafter.  As noted above, the appellant is 
unable to take advantage of the presumptive provisions of 38 
C.F.R. §§ 3.307 and 3.309, which allow for a presumption of 
service incurrence if hypertension becomes manifest to a 
compensable degree within one year of separation from active 
duty.  

Turning to the appellant's claim that his hypertension is 
related to the episode of syncope experienced in July 1986, 
the only two items of evidence which address this claimed 
link consist of the May 2002 statement by Dr. Treece and the 
August 2002 examination report by a VA examiner.  The Board 
finds that the opinion by the VA examiner is significantly 
more probative and persuasive than that by Dr. Treece for 
several reasons.  First, although Dr. Treece's opinion 
related the appellant's hypertension to "heat stroke" 
incurred while in service, the opinion is based entirely on a 
history related by the appellant and can be no better than 
the facts alleged by him.  Elkins v. Brown, 5 Vet. App. 474, 
478 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  A rejection of 
the factual predicate necessarily involves a rejection of the 
etiological opinion based on that predicate.  As the 
discussion above indicates, the medical evidence contained in 
the appellant's claims file is entirely devoid of any 
indication that the appellant suffered from a heat stroke 
while in service.  The appellant's service medical records do 
not indicate such a diagnosis, and, following a thorough 
review of the contemporaneous ambulance and emergency room 
records, the VA examiner concluded in August 2002 that 
"Quite obviously, the veteran did not suffer any heat 
stroke."  Therefore, the etiological relationship between 
the "heat stroke" allegedly incurred while in service and 
the appellant's hypertension, first diagnosed more than a 
decade later, may be characterized as a general conclusion 
based on a history furnished by the appellant that is 
unsupported by clinical evidence and which, in addition, does 
not account for the possible effects of any post-service 
events.  Black v. Brown, 5 Vet. App. 177, 180 (1993).

Second, Dr. Treece's opinion, in addition to being based upon 
an inaccurate premise, is not accompanied by any supporting 
facts or rationale.  Instead, it consists merely of a single 
sentence handwritten on a sheet from a prescription pad.  The 
Board finds that without any supporting rationale or 
explanation, this examiner's statement is of essentially no 
probative value.  See Hernandez-Toyens v. West, 11 Vet. App. 
379 (1998) (the failure of the physician to provide a basis 
for his opinion goes to the weight of the evidence).

By contrast, the opinion by the VA examiner was based upon a 
full review of, and thorough discussion of, the appellant's 
service medical records, including the contemporaneous 
ambulance and emergency room reports, as well as Dr. Treece's 
statement.  The VA examiner set forth in detail the blood 
pressure readings recorded in service, as well as the facts 
and circumstances surrounding the inservice incident.  He set 
forth the possible syndromes associated with overexposure to 
heat as discussed in a medical textbook, to which he cited, 
and noted the cause, symptoms and treatment for each 
syndrome.  Following this discussion, the examiner concluded 
that the appellant most likely suffered from either heat 
syncope or mild heat exhaustion, and opined that "it is not 
likely that the current hypertension has anything to do with 
his episode of syncope while he was in the military."  He 
further supported this conclusion by noting that if the 
appellant had suffered from severe dehydration in service, 
such as would be associated with heat stroke, he would have 
likely shown hypotension, not hypertension.

Finally, the only evidence addressing the issue of a 
relationship between the appellant's headaches and his 
military service, to include the episode of syncope in 1986, 
is the August 2002 statement by a VA examiner, who concluded 
that "It is less likely than not that the headaches and 
cranial nerves are associated with his heat syncope while in 
the military."  There is no medical evidence to the 
contrary.

The Board acknowledges the appellant's statements, as set 
forth in his notice of disagreement and VA Form 9 substantive 
appeal, attesting to his belief that he currently suffers 
from hypovolemia, as well as hypertension and headaches 
associated with this hypertension.  The Board does not doubt 
the sincerity of the appellant's belief in this claimed 
causal connection.  However, as the appellant is not a 
medical expert, he is not qualified to express an opinion 
regarding any medical causation of his current disorders.  As 
it is the province of trained health care professionals to 
enter conclusions which require medical expertise, such as 
opinions as to diagnosis and causation, Jones v. Brown, 7 
Vet. App. 134, 137 (1994), the appellant's lay opinions 
cannot be accepted as competent evidence to the extent that 
they purport to establish such medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, 
the Board finds that the appellant's contention that he 
currently suffers from hypovolemia, and from hypertension and 
headaches as a result thereof, cannot be accepted as 
competent evidence.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for hypovolemia, hypertension, to 
include as due to hypovolemia, and headaches, to include as 
due to hypovolemia.  In reaching these decisions the Board 
has considered the doctrine of reasonable doubt.  However, as 
the preponderance of the evidence is against the appellant's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a fracture of the left 
3rd metatarsal is denied.

Service connection for hypovolemia is denied.

Service connection for hypertension, to include as due to 
hypovolemia, is denied.

Service connection for headaches, to include as due to 
hypovolemia, is denied.



	                        
____________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



